Citation Nr: 1209465	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure or diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure or diabetes mellitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied, in pertinent part, the Veteran's claim of service connection for a low back disability.  This matter also is on appeal of an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims of service connection for diabetes mellitus, to include as due to herbicide exposure, and for peripheral neuropathy of the bilateral upper extremities and for peripheral neuropathy of the bilateral lower extremities, each to include as due to herbicide exposure or diabetes mellitus.  Because the Veteran lives within the jurisdiction of the RO in New Orleans, Louisiana, that facility retains jurisdiction in this appeal. 

In November 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as will be explained below in greater detail, the issue of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service personnel records show only that he served in Thailand during active service; thus, his in-service herbicide exposure cannot be presumed.

2.  A review of the Veteran's service personnel records and his active service unit records does not support his assertion of any temporary duty (TDY) to Vietnam at any time during his more than 20 years of active service, including while he was in Thailand.

3.  The competent evidence shows that the Veteran does not experience any current disability due to peripheral neuropathy of the bilateral upper extremities which could be attributed to active service or any incident of service.

4.  The competent evidence shows that the Veteran does not experience any current disability due to peripheral neuropathy of the bilateral lower extremities which could be attributed to active service or any incident of service.

5.  The competent evidence shows that the Veteran's current low back disability is not related to active service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by active service, to include as due to herbicide exposure or diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service, to include as due to herbicide exposure or diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  A low back disability, to include arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in January 2007 and in February 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a low back disability.  The evidence also does not support granting service connection for peripheral neuropathy of the bilateral upper extremities or for peripheral neuropathy of the bilateral lower extremities, each to include as due to herbicide exposure or diabetes mellitus.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the January 2007 and February 2009 VCAA notice letters and in separate April 2010 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With respect to the Veteran's service connection claim for a low back disability, VCAA notice was issued in January 2007 prior to the currently appealed rating decision issued in July 2008; thus, this notice was timely.  With respect to the Veteran's service connection claims for peripheral neuropathy of the bilateral upper extremities and for peripheral neuropathy of the bilateral lower extremities, each to include as due to herbicide exposure or diabetes mellitus, VCAA notice was issued   in February 2009 prior to the currently appealed rating decision issued in April 2009; thus, this notice also was timely.  Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has contended that he was treated at Family Medical Clinic in Opelousas, Louisiana, between 1987 and 1989 for a low back disability.  In response to a request from the RO for the Veteran's treatment records, however, this facility notified VA in December 2009 that these records had been destroyed under their records retention policy.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's service connection claim for a back disability, he has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding this claim.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

With respect to the Veteran's service connection claims for peripheral neuropathy of the bilateral upper extremities and for peripheral neuropathy of the bilateral lower extremities, each to include as due to herbicide exposure or diabetes mellitus, the Board observes that there is no competent evidence, other than the Veteran's statements, which indicates that either of these claimed disabilities may be associated with service.  The Veteran is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that obtaining an examination or opinion for peripheral neuropathy is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred a back disability during active service.  He also contends that he incurred peripheral neuropathy in all of his extremities during active service.  He specifically contends that he was exposed to herbicides (Agent Orange) during active service in Thailand and on TDY to Vietnam from his tour of duty in Thailand.  He also specifically contends that his in-service herbicide exposure caused or contributed to his claimed peripheral neuropathy in all of his extremities.  He alternatively contends that his current diabetes mellitus caused or contributed to his claimed peripheral neuropathy in all of his extremities.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy are among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  For purposes of § 3.309, acute and subacute peripheral neuropathy means transient peripheral neuropathy which appears within weeks or months of exposure to herbicides and resolves within 2 years of date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  Acute and subacute peripheral neuropathy also shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to herbicides in service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for peripheral neuropathy of the bilateral upper extremities and for peripheral neuropathy of the bilateral lower extremities, each to include as due to herbicide exposure or diabetes mellitus.  The Veteran has contended that he had a tour of duty in Vietnam and was exposed to herbicides during such service.  He also has contended that he was sent from his active service unit in Thailand to Vietnam on TDY for several weeks and was exposed to herbicides while on TDY in Vietnam.  He asserted in a January 2007 statement that, "I was in-country in Vietnam."  He subsequently asserted in an October 2007 statement that he had "boots on the ground" service in Vietnam at Tan Son Nhut Air Force Base from March 1966 through March 1967.  He also subsequently asserted in an October 2009 statement that he had served in Vietnam from 1966 until 1967 and his active service unit "was in charge of loading chemicals on planes" for defoliation.  He asserted further in statements on his January 2010 VA Form 9 (substantive appeal) that, "I was in the country of Vietnam for 3 weeks TDY."  He also asserted further that his peripheral neuropathy was due to his in-service exposure to Agent Orange while on TDY in Vietnam during service.

In response to a request from the RO for information concerning the Veteran's allegation of being sent to Vietnam on TDY, the U.S. Air Force Historical Research Agency notified VA in March 2011 that, following a review of the relevant service records from the Veteran's active service unit while he was in Thailand, there was no mention in the official unit records of anyone from this unit being sent to Vietnam on TDY.  With the exception of squadron personnel occasionally being sent to Bangkok, Thailand, there also were no records of anyone in the Veteran's active service unit leaving its home airfield in Udorn, Thailand.

The Board observes that, despite the Veteran's assertions to the contrary, a review of his service personnel records shows that he did not serve in-country in Vietnam.  These records show instead that he was transferred to the 6232nd Combat Support Group in Thailand in March 1966.  These records also show that he received a performance evaluation while assigned to the 432nd Supply Squadron at Udorn Royal Thai Air Force Base (RTAFB), Thailand, between March 1966 and March 1967.  There is no indication in the Veteran's performance evaluation while on active service in Thailand between March 1966 and March 1967 that he ever went on TDY to Vietnam.  A review of the Veteran's Uniform Military Personnel Record shows that he was never sent on TDY at any time during his more than 20 years of active service, including while he was in Thailand.  And, as noted above, the relevant service department (in this case, the U.S. Air Force) confirmed in March 2011 that no one in the Veteran's active service unit was sent from Thailand to Vietnam, including on TDY, while he was assigned to this unit.  The Veteran's DD Form 214 indicates that he had no service in Vietnam although he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  The RO concluded in a July 2010 memorandum that there was no evidence supporting the Veteran's assertion of in-service herbicide exposure.  The Board agrees with the RO's July 2010 determination.  Because the Veteran's service personnel records and service treatment records do not show that he had in-country duty in Vietnam, and because the service department has confirmed that no one in the Veteran's active service unit was sent to Vietnam on TDY while he was on active service in Thailand, his active service does not meet the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran did not have active service in Vietnam, his in-service herbicide exposure cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service representative has contended that, because the Veteran served at Udorn RTAFB in Thailand, he could have been exposed to herbicides during such service "if the Veteran was exposed to the perimeter of the installation in Udorn."  See Appellant's Brief dated February 9, 2012, at pp. 2.  The basis for this assertion that the Veteran could have been exposed to herbicides at the perimeter of Udorn RTAFB in Thailand is not clear from a review of the service representative's brief.  The Board observes in this regard that the Department of Defense (DOD) has informed VA that there was only limited testing of tactical herbicides at Pranburi Military Reservation near Pranburi, Thailand, from April 2, 1964, through September 1964.  DOD also informed VA that this location was not near any Royal Thai Air Force Base (RTAFB).  Other than the 1964 testing, DOD has confirmed that herbicides were not used or stored in Thailand.  DOD further informed VA that no tactical herbicides (such as Agent Orange) were used within base perimeters in Thailand and only commercially available pesticides were used sporadically in those locations.  See M21-1MR, Part IV, subpart ii (2)(C)(10)(q) (Sept. 15, 2011).  The Board also is aware of VA Fast Letter 09-20 which outlines the procedures for adjudicating claims involving an assertion of in-service herbicide exposure while on active service in Thailand.  VA Fast Letter 09-20 provides that, in cases where the Veteran asserts that he or she was exposed to herbicides while on active service in Thailand, the DOD memorandum concerning herbicide use in Thailand (found in the M21-MR provision cited above) will be placed in the claims file.  If the assertion of in-service herbicide exposure can be resolved based on a review of this DOD memorandum, then no further development is required under VA Fast Letter 09-20.  Otherwise, a request for verification of the Veteran's active service (in an area in Thailand where herbicides were used) must be sent to the Joint Services Records Research Center (JSRRC).  See VA Fast Letter 09-20 (May 6, 2009); see also M21-1MR, Part IV, subpart ii (2)(C)(10)(q) (Sept. 15, 2011).  In this case, as noted above, the Veteran had active service in Thailand from March 1966 to March 1967 and served at Udorn RTAFB.  The DOD memorandum concerning herbicide use in Thailand has been placed in the Veteran's claims file pursuant to VA Fast Letter 09-20.  Comparing the facts and circumstances of the Veteran's active service in Thailand with the DOD memorandum concerning herbicide use in Thailand, VA Fast Letter 09-20, and M21-MR, Part IV, subpart ii(2)(C)(10)(q) - all of which are to the same effect concerning herbicide use in Thailand - the Board finds that the Veteran did not serve in Thailand when herbicides were used and, when he was on active service in Thailand, he was not assigned to areas where herbicides had been used in 1964 (several years prior to his service in Thailand).  Thus, the Board concludes that the representative's argument concerning the Veteran's alleged in-service herbicide exposure at the base perimeter of Udorn RTAFB, Thailand, to be without merit.

The Board also finds that, although the Veteran was not exposed to herbicide during active service, and although peripheral neuropathy is among the diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure, the competent evidence also does not show that he experiences any current disability due to peripheral neuropathy in any of his extremities which could be attributed to his alleged in-service herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  The Board finds it especially significant that, although the Veteran has been seen by multiple VA clinicians since his service separation for treatment of a variety of neurological problems other than peripheral neuropathy, and although he was hospitalized at a VA Medical Center in January 2007 for treatment of a syncopal episode, possible hypoglycemia, and a history of a seizure disorder with a normal electroencephalogram (EEG), he did not report - and the VA clinicians who treated him did not indicate - any relevant in-service history of herbicide exposure which caused or contributed to his claimed peripheral neuropathy in any of his extremities.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his claimed peripheral neuropathy in any of his extremities to his alleged in-service herbicide exposure.  Thus, the Board finds that service connection for peripheral neuropathy of the bilateral upper extremities and for peripheral neuropathy of the bilateral lower extremities is not warranted on a presumptive service connection basis as due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran also is not entitled to service connection for peripheral neuropathy of the bilateral upper extremities or for peripheral neuropathy of the bilateral lower extremities, each to include as due to diabetes mellitus.  See 38 C.F.R. §§ 3.303, 3.304.  As noted above, the Veteran has contended that he incurred peripheral neuropathy in these extremities during active service or, alternatively, his diabetes mellitus caused or aggravated (permanently worsened) his claimed peripheral neuropathy in these extremities.  The competent evidence does not support these assertions, however.  The Veteran's service treatment records show no complaints of or treatment for peripheral neuropathy in any of his extremities at any time during service, including as a result of diabetes mellitus.  These records show instead that all of the Veteran's extremities were normal clinically at his enlistment and separation physical examinations.  These records also show that, at the Veteran's separation physical examination in March 1973, although a 2-hour glucose tolerance test showed elevated blood sugar initially, a 3-hour glucose tolerance test was negative for elevated blood sugar in the Veteran's urine.  These records otherwise contain no complaints of or treatment for diabetes mellitus at any time during the Veteran's more than 20 years of active service.  The post-service evidence indicates that the Veteran does not experience any current disability due to his claimed peripheral neuropathy in any of his extremities which could be attributed to active service, including as due to diabetes mellitus.  Although the Veteran has been diagnosed as having diabetes mellitus since his service separation, the Board notes that service connection is not in effect for this disability.  A review of the Veteran's post-service VA treatment records shows that his January 2001 EEG was normal.  The Board again finds it especially significant that, although the Veteran has been seen by multiple VA clinicians for treatment of a variety of neurological problems other than peripheral neuropathy since his service separation, and although he was hospitalized at a VA Medical Center in January 2007 for treatment of a syncopal episodes, possible hypoglycemia, and for a history of a seizure disorder with a normal EEG, he did not report - and the VA clinicians who treated him did not indicate - any relevant in-service or post-service history of peripheral neuropathy in any of his extremities.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced peripheral neuropathy of the bilateral upper extremities or peripheral neuropathy of the bilateral lower extremities at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of peripheral neuropathy in any of the Veteran's extremities at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he experiences any disability due to peripheral neuropathy in any of his extremities which could be attributed to active service, including as due to his alleged herbicide exposure or diabetes mellitus.  In summary, the Board finds that service connection for peripheral neuropathy of the bilateral upper extremities and for peripheral neuropathy of the bilateral lower extremities, each including as due to herbicide exposure or diabetes mellitus, is not warranted.

The Board finally finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  As noted above, the Veteran has contended that he incurred a back disability, to include arthritis, during active service.  The competent evidence (in this case, the Veteran's service treatment records from his more than 20 years of active service) does not support his assertions, however.  These records show instead that, on periodic physical examination in March 1955, clinical evaluation of the Veteran's spine was normal.  He denied all relevant in-service medical history.  The Veteran's clinical evaluation and medical history were unchanged on subsequent periodic physical examination in June 1956.

On outpatient treatment in September 1968, the Veteran complained of back pain "off and on since injury in 1956.  He has trouble about once a year.  No pain down his leg."  His back pain had returned 1 day earlier when he "stepped down off object."  Physical examination showed mild tenderness in the sacroiliac area and no pain down his legs on straight leg raising.

In May 1969, the Veteran complained of back pain since the day before "while on the job."  Heat gave him partial relief from his back pain.  His pain was confined to the small of his back.  A history of recurrent back pain since 1956 was noted.  The Veteran stated that he had been told that he had a pinched nerve.  Physical examination showed a loss of lordosis, tenderness over the mid-lumbar spine, right paraspinal muscle spasm, limited extension, and a list to the right.  X-rays showed a loss of normal lordosis.  The impression was muscle spasm.  He was confined to his quarters for 6 days.  The Veteran subsequently was returned to full duty.

On periodic physical examination in February 1971, although the Veteran reported a history of recurrent back pain, the in-service examiner stated that he had denied "any significant internal change since last exam."  Clinical evaluation of the Veteran's spine was normal.

On outpatient treatment on May 17, 1971, the Veteran complained of back pain in the small of his back.  A history of back pain and trauma since 1956 was reported.  He denied any recent trauma or symptoms referable to his legs.  Physical examination showed negative straight leg raising, and intact motor and sensory exam.  The impression was low back strain and muscular spasm.  He was confined to his quarters for 3 days.

On May 20, 1971, the Veteran stated that his low back pain had improved although he still had some pain.  He was returned to full duty.

On periodic physical examination in November 1972, the Veteran reported occasional low back pain.  He had not sought treatment for this problem.  The in-service examiner concluded that the Veteran's low back pain had resulted in no complications and no sequelae.

At his separation physical examination in March 1973, clinical evaluation of the Veteran's spine was normal.  A history of low back pain since 1956 "when he injured [his] back on duty" was noted.  The Veteran stated that his health was "fair because I have [a] back problem."  It also was noted that there were no medical records of this reported in-service back injury.  The Veteran also reported that he had been "on quarters on several occasions" since 1956 "with back muscle spasms."  He also reported getting dizzy with the onset of low back pain.  The Veteran was referred to an orthopedic clinic.

On outpatient treatment in April 1973, it was noted that the Veteran had complained of frequent low back pain at his recent separation physical examination.  It also was noted that the Veteran's service treatment records were negative for any history of injury.  Physical examination showed a full range of motion, no muscle spasms, negative straight leg raising, no sensory deficits, equal reflexes and strength, and no atrophy.  Lumbar spine x-rays were within normal limits.

The competent post-service evidence also does not support granting service connection for a low back disability.  It shows instead that, although the Veteran has been diagnosed as having a low back disability since his service separation, it is not related to active service.  A review of private treatment records dated in the 1980's which the Veteran submitted to the RO in June 2007 shows that he reported a history of intermittent low back pain since 1956 to a private physician beginning in approximately 1982.  A review of the Veteran's post-service VA outpatient treatment records shows that, following hospitalization at a VA Medical Center in January 2007 for treatment of a syncopal episode, the discharge diagnoses included arthritis.

On VA spine examination in December 2010, the Veteran's complaints included intermittent localized low back pain since an initial injury in 1957 while on active service.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was able to ambulate 30 feet with a slow, careful gait and a stopped posture.  He reported that, while servicing an aircraft in 1957, he pulled on a refueling hose and had sudden incapacitating low back pain.  He also stated that, following this injury, he was taken to an emergency room, x-rayed, given pain medications, followed for 2 weeks, and put on light duty and physical therapy.  He denied any radiculopathy.  He wore a back brace for support and also used a walker and a wheelchair.  He denied any history of hospitalization, surgery, or spine trauma or neoplasm.  The VA examiner stated that the Veteran's reported urinary symptoms were not related to his back and were most likely due to his benign prostatic hypertrophy.  The Veteran denied any incapacitating episodes of spine disease.  

Physical examination in December 2010 showed his posture was fixed in a flexed position, his head was in a forward position, an antalgic and slow gait, gibbus, kyphosis, lumbar flattening, and scoliosis, no thoracolumbar spine ankylosis, bilateral atrophy, pain with motion, tenderness, and weakness of the thoracolumbar sacrospinalis muscles, generalized muscle weakness, and muscle atrophy secondary to aging and underuse.  There was muscle spasm, localized tenderness, or guarding severe enough to be responsible for the Veteran's abnormal gait or abnormal spinal contour.  Range of motion testing of the thoracolumbar spine showed flexion to 70 degrees, extension to 10 degrees, lateral flexion to 30 degrees in both directions, and lateral rotation to 20 degrees in both directions.  There was objective evidence of pain on active range of motion and pain following repetitive motion.  There was no additional limitation of motion after 3 repetitions of range of motion testing.  X-rays of the lumbosacral spine showed degenerative disc disease with spondylosis at L3-4, L4-5 , and L5-S1, and calcific atherosclerosis.  The VA examiner opined that the Veteran's current low back disability was less likely than not caused by or a result of active service.  The examiner's rationale was that the Veteran's degenerative disc disease with mild spondylosis was consistent with age related changes and not an acute traumatic injury.  The examiner stated that a review of the Veteran's service treatment records showed that he initially was diagnosed as having muscle spasms and continued to have intermittent episodes during service.  This examiner also stated that a review of the Veteran's VA primary care records showed no evidence of current or chronic back symptoms.  The diagnosis was degenerative disc disease with mild spondylosis from L3 to S1.

The Board acknowledges the Veteran's lay assertions that he incurred a low back disability during active service, including as a result of his alleged in-service low back injury.  The competent evidence does not support these assertions and persuasively suggests instead that the Veteran's current low back disability, to include arthritis, is not related to active service.  The Board finds it especially significant that the Veteran reported - for the first time - on VA examination in December 2010 that he initially injured his low back during active service in 1957.  He previously had reported during and after active service that his alleged in-service low back injury had occurred in 1956.  The Board notes that, regardless of the reported onset date, the Veteran's assertion of an in-service back injury is not supported by a review of his contemporaneous service treatment records, including a June 1956 periodic physical examination which showed that his back was normal clinically and he denied all relevant in-service medical history.  The Board also acknowledges that the Veteran's service treatment records show that he experienced lumbar muscle spasms on multiple occasions during active service (as the VA examiner concluded in December 2010).  This VA examiner determined, however, that the Veteran's current low back disability (which she characterized as degenerative disc disease with mild spondylosis) was not related to active service because it was consistent with age-related changes and not due to any acute traumatic injury that the Veteran might have experienced during service.  In summary, the Board finds that service connection for a low back disability is not warranted.

The Board finally finds that the Veteran is not entitled to service connection for arthritis of the low back.  The competent evidence does not indicate that the Veteran experienced arthritis in the low back at any time during his more than 20 years of active service or within the first post-service year (i.e., by August 1974) such that service connection for arthritis of the low back is warranted on a presumptive service connection basis as a chronic disease.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, and a low back disability have been continuous since service.  He asserts that he continued to experience symptoms relating to peripheral neuropathy (pain in all of his extremities) and the low back (low back pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, and a low back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of peripheral neuropathy in any of his extremities.  Although the Veteran reported a history of low back pain since an alleged in-service injury in 1956, clinical evaluation of the spine was normal.  The service separation examination report also reflects that all of the Veteran's extremities were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As discussed above, the post-service medical evidence does not reflect any complaints or treatment related to peripheral neuropathy in any of the Veteran's extremities at any time since his separation from active service in August 1973.  The post-service medical evidence also does not reflect any complaints or treatment related to a low back disability for several years following service.  The Board emphasizes the multi-year gap between discharge from active service (1973) and initial reported symptoms related to a low back disorder in approximately 1982 (a 9-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including seizures, bilateral hearing loss, and tinnitus.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to peripheral neuropathy or the low back.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran did not claim that symptoms of his peripheral neuropathy began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories in which he denied experiencing any neuropathy.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported his alleged dates of Vietnam service inconsistently.  Specifically, he reported on his VA Form 21-526 that he had served in Vietnam for 1 year from 1966 to 1967.  He later contended, however, that he only had been in Vietnam for 3 weeks on TDY while he was on a tour of duty in Thailand from March 1966 to March 1967.   And as discussed above, the Veteran's active service did not include in-country service in Vietnam, including on TDY.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) .  Given the foregoing, the Board finds that the Veteran's assertions regarding his alleged Vietnam service are not credible.  

The Veteran also has not reported consistently the alleged onset date of his current low back disability which he dated to a purported in-service low back injury.  A review of the Veteran's service treatment records shows that he reported a history of low back pain since an injury in 1956 for which no service treatment records were available for review (as multiple in-service examiners noted).  As noted elsewhere, the Veteran subsequently reported - for the first time - on VA examination in December 2010 that his low back pain began after a purported in-service low back injury in 1957.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Having reviewed the Veteran's inconsistent statements concerning the date of onset of his low back disability, the Board also finds that the Veteran's assertions regarding the onset date of his low back disability are not credible.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure or diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure or diabetes mellitus, is denied.

Entitlement to service connection for a low back disability is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for diabetes mellitus, to include as due to herbicide exposure, can be adjudicated.

The Veteran has contended that he incurred diabetes mellitus during active service.  He specifically has contended that in-service exposure to herbicides while on TDY in Vietnam during active service contributed to or caused his current diabetes mellitus.  As noted elsewhere, the RO formally determined in July 2010 that there was no evidence that the Veteran had been exposed to herbicides during active service.  The Board also has found that the Veteran did not serve in Vietnam and his in-service herbicide exposure cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

The competent evidence indicates that the Veteran currently experiences diabetes mellitus.  He also has contended that his diabetes mellitus is related to active service.  To date, however, he has not been provided with a VA examination to determine the nature and etiology of his diabetes mellitus.  The question of whether the Veteran's diabetes mellitus is related to active service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examination which addresses the contended etiological relationship between diabetes mellitus and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for diabetes mellitus since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his diabetes mellitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that diabetes mellitus, if diagnosed, is related to active service or any incident of service.  The examiner is advised that the Veteran served in Thailand between March 1966 and March 1967 and was not exposed to herbicides while in Thailand or at any other time during his more than 20 years of active service.  The examiner also is advised that the Veteran never served in Vietnam.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


